- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Santiago, February 28, 2011 Ger. Gen. No. 30/2011 Mr. Fernando Coloma C. Superintendent Superintendency of Security and Insurance Av. Libertador Bernardo OHiggins 1449 Santiago Ref.: Material Information - Dividend Dear Sir, In accordance with clauses 9 and 10, subsection two, of Law 18,045 and the provisions set forth in the General Norm No. 30 issued by that Superintendency, and under the powers vested in me, I inform you, as a material event, that at the Board of Directors of Enersis S.A. at its meeting held today, unanimously agreed to propose to the Ordinary Shareholders Meeting of Enersis S.A. to be held on April 26, 2011, to distribute a final dividend of 50% of the Company´s distributable net income, which represents Ch$7.44578 per share. After deducting the interim dividend of Ch$1.57180 per share paid in January 2011, the amount to be distributed as definitive dividend to the shareholders of the company would be Ch$5.87398 per share. This would represent a total distribution of Ch$243,113,407,000 attributable to the net income as of December 31, 2010. The above modifies the current dividend policy, which determined the distribution of a final dividend of 60% of the distributable net income of the Company. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer c.c.: Bolsa Comercio de Santiago Bolsa Electrónica de Chile Bolsa Corredores de Valparaíso Comisión Clasificadora de Riesgo Banco Santander  Representative of bondholders SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Title: Chief Executive Officer Date:March 01, 2011
